Plaintiff in error, R.E. Goff, was convicted in the superior court of Creek county on a charge of selling whisky to one F.W. Taylor, and was sentenced to be confined for 30 days in the county jail and pay a fine of $350 and the costs. From the judgment he appealed by filing in this court on September 5, 1918, a petition in error with case-made. No brief has been filed. When the case was called for final submission, no appearance was made on behalf of the plaintiff in error. An examination of the entire record fails to disclose anything whereof the plaintiff in error had just right of complaint.
The judgment is therefore affirmed. Mandate forthwith.